DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
1.	Claims 21-40 are currently pending
Claims 1-20 stand canceled
Claims 21, 28, and 34 are amended for matter of formalities
Due to the Claims being presented substantially unchanged and the identified patentable matter of Claims 24, 31, and 37 being declined by Applicants, the basis established for the Double Patenting rejection is maintained and brought to finality.
Allowable Subject Matter
2.	Claims 24 depending from claim 21, 
	Claim 31 depending from claim 28 and 
	Claim  37 depending from claim 34, are objected to as being dependent upon their respective rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Emphasis added: By embedding the allowable claims within their respective independent claims.)
	The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 24, 31 and 37 recite matter representative to the number of taps and the range of the filter coefficients; “wherein the separable and symmetric 2-dimensional 
	Claim 10 reconstructs and upscale the vertical pixels set of filter coefficients upon a determination of alignment with the horizontal pixels coefficients which are simultaneously determined as claimed.
	Claims 13-14 and 18-19 and 21 are similarly reasoned for allowance if the respective method matter is introduced in the independent claims 1 and 11.
Applicant’s representative is encouraged to contact the Office with clarifying matter in order to advance the prosecution.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
Claim 21 of the instant Application No. 16/901,910 is patentably indistinct from claim 1 of the US issued Patent No. US 10,687,083, pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). 

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Although the claims at issue are not identical, they are not patentably distinct from each other where the issued patent differs by a limitation indicating that the filter coefficients are encoded into the bitstream, where would be obvious that the respective coefficients would not be identifiable at decoder absent having their coefficients explicitly coded and signaled into the bitstream, thus the instant application encompasses each and every other limitation of the parent patent, as stated;
  “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.
 Instant Application v. Conflicting Patent - claim analysis					
It is remarked that all the elements of the claim 21 of the instant application are obviated by the additional recitation found in claim 1 of the issued patent: “code first indicators of the first filter coefficients and second indicators of the second filter coefficients for the portion into the bitstream.  “.  

It has been held by the Court that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Since application claim 1 is anticipated by claims 2 and 12 of the patent, it is not patentably distinct from the named claims 2 and 12 of the patent, as detailed below.
Response to Arguments
4.	Applicant’s arguments with respect to the rejection of claims have been fully considered but are found unpersuasive. 
4-1.	Applicant’s Argument with Examiner’s rebuttal
(i)	On Pg. 10 of the Remarks of 07/20/2021, it is alleged that regarding claims 21, 28 and 34;
	“However, Mukherjee does not disclose or render obvious selection of filter coefficients as claimed.”
To this point, Examiner respectfully disagree and contends that Mukherjee teaches this limitation by, (selecting filter where the filter selected is obviously comprehended as being represented by its coefficients or parameters decided from available filter from a family e.g., a set of filters, Col.8 Lin.57-67 and Col.9 Lin.1-21or Col.13 Lin.8-15). 
(ii)	At Pg.10, it is also argued that; “However, Mukherjee- NPL fails to disclose or render obvious determining first filter coefficients along an upscale dimension based on evaluation of 1-dimensional correlation between a reconstructed portion and original pixel values that, for each pixel of the portion, uses only pixel values that are aligned with the first dimension and selecting second filter coefficients along a second dimension of the based on evaluation of a subset of available sets of filter coefficients, as claimed.”
Examiner, rebuts and remarks that Mukherjee (uses a Wiener decomposed two-dimensional filter into one-dimensional filters on the upscaled dimension i.e., in the first horizontal dimension and a second vertical dimension at Col.8 Lin.50-54, or Col.12 Lin.63-67, based on the filter selection earlier debated at point 4-1(i)).
Secondary, Mukherjee- NPL teaches this feature by (using a separable Symmetric Wiener filter in first horizontal and second vertical dimensions,  Ch.2.1 Pg.265-266 and optimizing the first dimension while maintaining the second fixed, thus obviating the claimed; “uses only pixel values that are aligned with the first dimension and selecting second filter coefficients along a second dimension” at Pg.266 Left Column).
Smith teaches about, determining for at least a portion of the reconstructed and upscaled video frame as claimed, upscale the (Abstract citing;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
).
	
(iii)	Further, referencing claims 23 and 36 at Pg. 11, Applicants argue; “However, Sato fails to disclose or render obvious determining first filter coefficients along an upscale dimension based on evaluation of I-dimensional correlation between a reconstructed portion and original pixel values that, for each pixel of the portion, uses only pixel values that are aligned with the first dimension and selecting second filter coefficients along a second dimension of the based on evaluation of a subset of available sets of filter coefficients, as claimed.”
	To point 4-1(iii), Examiner respectfully disagree and contends that Sato is not the art used for this limitation but rather the combined arts to Mukherjee, Mukherjee-NPL and Smith are considered representative in this respect as rebutted at 4-1(i)-(ii).
See; MPEP 707.07(f) Unpersuasive Argument: Arguing Against References Individually. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The arguments extended to Claims 22, 25-27, 29, 30, 32, 33, 35, and 38-40 are also rebutted based on points 4-1(i)-(iii) above. 
	The prior art referenced herein is considered pertinently applied without taking Official Note but rather based on the knowledge of the ordinary skilled in the art, supplemented by evidentiary sample citations.
	The rebutted arguments are applied  mutatis mutandis to the below final rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 21-22, 25-30, 32-35 and 38-40 are rejected under 35 U.S.C.103 as being obviated by Debargha Mukherjee et al., (hereinafter Mukherjee) (US 10,009,622) and 
Mukherjee et al., (hereinafter Mukherjee-NPL) “A SWITCHABLE LOOP-RESTORATION WITH SIDE INFORMATION FRAMEWORK FOR THE EMERGING AV1 VIDEO CODING”; 978-1-5090-2175-8; (c) 2017 IEEE in view of Sterling Smith et al., (hereinafter Smith) (US 2005/0248596).
No common inventors or assignees have been identified with this application. 
Claims 1-20 (Canceled)  
  
Re Claim 21. (Currently Amended) Mukherjee discloses, a video coding system (Abstract) comprising: 
a memory to store a reconstructed video frame of video for coding (instructions memory at Col.2 Lin.9-15, 20-26 or application program and data storage memory 226 Fig.2, Col.4 Lin.16-33 and storing the reconstructed block 670 Fig.6, Col.9 Lin.10-12); and 
a processor coupled to the memory (one or more processors Col.2 Lin.9-15, coupled to the memory Col.4 Lin.8-33), the processor to: 
upscale the reconstructed video frame in only a first dimension to generate a reconstructed and upscaled video frame (upscaling the residual video blocks, Col.12 Lin.39-44, block 1065 Fig.10, 12 or Fig.12 step 1255 in any one of the known methods, e.g., in only one direction per Col.12 Lin. 43-44 and adding the up-scaled residual block 1065 to the prediction block 1020 to reconstruct the block at 1070 Col.12 Lin.45-50 or Fig.13 step 1325, and upscaling the block 1110 in Fig.11, Col.13 Lin.38-58); 
determine, for at least a portion (the portions of the frame are disclosed at Col.8 Lin.63-67 and Col.9 Lin.1) of the reconstructed and upscaled video frame (the upscaled video frame is taught at Col.12 Lin.39-44, Col.13 Lin.47-58), first filter coefficients, along the first dimension, of a separable and symmetric 2- dimensional restoration filter to be applied to the portion based on evaluation of 1-dimensional correlation between the portion and original pixel values of an original frame of video (determining based on the reconstructed upscaled video frame, applying a two-dimensional loop Wiener-filter to the at least a portion of the video signal, which filter is further decomposed into two one-dimensional filters being applied to each pixel values aligned with the respective one-dimensional filters, Col.8 Lin.42-67, for obtaining a plurality  of filter parameters, Col.9 Lin.1-12, for filtering the reconstructed block 670 into filtered block 680 Col.9 Lin.22-58) that, for each pixel of the portion, uses only pixel values that are aligned with the first dimension (then filtering the frame portion according to parameters aligned in the first direction of the only first one-dimensional decomposed Wiener filter, Col.8 Lin.51-54, Col.12 Lin.61-67); 
select, for the portion, second filter coefficients along a second dimension of the 2- dimensional restoration filter based on evaluation of a subset of available sets of filter coefficients (for the respective frame portion, selecting a second filtering direction of the second one-dimensional decomposed Wiener filter Col.8 Lin.51-54, Col.12 Lin.61-67. See rebuttal at point 4, applied mutatis mutandis.); and 
code the video, to generate a bitstream, based at least in part on application of the separable and symmetric 2-dimensional restoration filter using the first and second filter coefficients to restoration filter the portion (coding by, e.g., encoder 470 or decoder 500 all or portions of the filtered frames, using the separable two one-dimensional Wiener filter’s directions, Col.17 Lin.1-3).
Mukherjee the one-dimensional Wiener filters may be directionally inferred by presuming their parameters to be set along the horizontal and the vertical directions along the pixel block, other significant analogous arts expressly teach the separated application of one-dimensional filters,
	
	In an analogous art, Mukherjee-NPL while relying on the art to Mukherjee to teach about upscaling the portion of the frame, Mukherjee-NPL is relied upon to explicitly define the application of a separable two-dimensional Wiener filter being applied separately into two one-dimensional horizontal and vertical restoration filters use only the pixel values that are aligned with the first e.g., horizontal or the second e.g., vertical dimension of the frame portion by teaching about the, 
	first filter coefficients, along the first dimension, of a separable and symmetric 2- dimensional restoration filter to be applied to the portion based on evaluation of 1-dimensional correlation between the portion and original pixel values of an original frame of video that, for each pixel of the portion, uses pixel values that are aligned with the first dimension; 
	select, for the portion, second filter coefficients along a second dimension of the 2- dimensional restoration filter based on evaluation of a subset of available sets of filter coefficients (considering the separable in (x) direction of the Wiener filter, i.e., 1-dimensional in the first horizontal direction, performing a correlation with the scalar source sample Ch.2.1 Pg.265 such that the filtering may be performed separately in horizontal x-direction, Ch.2.1 Pg.266-top-left column); and.
Mukherjee’s method of upscaling the residual video data in any of the known directions, and to further apply a 2-D separable Wiener in filtering the reconstructed picture block (per Fig.10) by which method to separately apply the filter’s coefficients according to the correlation (of an originally horizontal down-scaled frame/block pixels) then downscaling the filtered upscaled data to be reconstructed in order to obtain the known advantage of the horizontally adapting to different display sizes. It may be deducted that a person of ordinary skill would have appreciated including in Mukherjee’s inferred (filtering the frame portion according to parameters aligned in the first direction of the first and separately a second one-dimensional decomposed Wiener filter, Col.8 Lin.51-54) featuring the one-dimensional filtering process in Mukherjee-NPL (Pg.265-266) teachings, hence the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function when taken separately, by which the results of the combination would have been predictable.

	The similar art to Smith teaches this feature that will, determine, for at least a portion of the reconstructed and upscaled video frame as claimed,
upscale the reconstructed video frame in only a first dimension to generate a reconstructed and upscaled video frame (Abstract citing;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
); 
(see prior art at Fig.7b at steps 750-730 Par.[0006] or embodiments at Fig.1, Par.[0022]-[0024, or Fig.5

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 at Steps 540, 550 for upscaling/downscaling in only one dimension at Par.[0053]-[0058]);
	At the time before the effective filing date of the application, one of ordinary skill in the art would have found obvious to consider the teachings found in Mukherjee-NPL by which it is established that the Wiener symmetric filter may operate on separate one-Mukherjee’s method of 2-D filtering of the reconstructed picture block (per Fig.10) by which to separately evaluate the filter’s coefficients according to the correlation with the horizontal down-scaled frame/block pixels in order to obtain the known advantage of the horizontally adapting to different display sizes. It may be deducted that a person of ordinary skill would have appreciated including in Mukherjee’s features the predictive one-dimensional filtering process from Mukherjee-NPL and to further reinforce such conclusion by the identified one dimensional downscaling/upscaling process detailed in Smith, at (Fig.1, Par.[0022]-[0024, or Fig.5 at Steps 540, 550 for upscaling/downscaling in only one dimension at Par.[0053]-[0058]) hence concluding that the method and apparatus claimed are known in the art and the claimed invention is merely a combination of old elements, performing similar when considered separately or the combination above, by which producing predictable results.   
Re Claim 22. (Previously Presented) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21,. 

	Mukherjee teaches about comparing for best match i.e., by a correlation factor the pixels of the original block 610 with the plurality of blocks from the video signal, (Col.10 Lin.33-39) he does not expressly teach about determining the filter coefficients according to a correlation in one-dimensional space between the portion and original pixel values of an original video frame along the horizontal direction.
Mukherjee-NPL teaches about, wherein the evaluation of the 1-dimensional correlation between the portion and the original pixel values of the original frame of video comprises evaluation of autocorrelation and cross-correlation statistics along the  (considering the separable in (x) direction of the Wiener filter, i.e., 1-dimensional in the first horizontal direction, performing a correlation with the scalar source sample Ch.2.1 Pg.265 such that the filtering may be performed separately in first direction i.e., horizontal x-direction, Ch.2.1 Pg.266-top-left column). 


Re Claim 25. (Previously Presented) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21, 
Mukherjee-NPL teaches about, wherein the first dimension is a horizontal dimension (considering the separable in (x) direction of the Wiener filter, i.e., 1-dimensional in the first horizontal direction, performing a correlation with the scalar source sample Ch.2.1 Pg.265 such that the filtering may be performed separately in horizontal x-direction, Ch.2.1 Pg.266-top-left column).  

Re Claim 26. (Previously Presented) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21, the processor further to: 
Mukherjee-NPL teaches about, determine, for a second portion of the reconstructed and upscaled video frame, third filter coefficients along the first dimension of a second separable and symmetric 2-dimensional restoration filter to be applied to the second portion, wherein the processor to determine the third filter coefficients comprises an evaluation that, for each pixel of the second portion, uses pixel values that are aligned with the first dimension, and wherein the 4Docket No: O1.ABO500-US-C1processor is to determine the filter coefficients and the third filter coefficients at least partially simultaneously (wherein the first, second the third and fourth etc., filter coefficients are similarly applied for each first to Nth, portion of the frame e.g., considering the second being in vertical direction under which the vertical filter coefficients are determined, Pg.266 Left Col. Lin.1-13).  

Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21, the processor further to: 
Mukherjee teaches about, downscale an input video frame in only the first dimension to generate downscaled video frame; and encode and reconstruct the downscaled video frame to generate the reconstructed video frame (downscaling and encoding the reconstructed frames, Col.12 Lin.1-23).  

	
	Re Claim 28. (Previously Presented) This claim represents the method steps implemented by the system of claim 21, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis.

Re Claim 29. (Previously Presented) This claim represents the method steps implemented by the system of claim 22, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis. 

Re Claim 30. (Previously Presented) This claim represents the method steps implemented by the system of claim 23, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis. 

Re Claim 32. (Previously Presented) Mukherjee, Mukherjee-NPL and Smith disclose, the claim represents the method steps implemented by the system of claim 26, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis. 

Re Claim 33. (Previously Presented) Mukherjee, Mukherjee-NPL and Smith disclose, the method of claim 28, further comprising: 
Mukherjee teaches about, downscaling an input video frame in only the first dimension to generate downscaled video frame; and encoding and reconstructing the downscaled video frame to generate the reconstructed video frame (downscaling and encoding the reconstructed frames, Col.12 Lin.1-23).  

Re Claim 35. (Previously Presented) Mukherjee, Mukherjee-NPL and Smith disclose, the non-transitory machine readable medium of claim 34,. 
Mukherjee-NPL teaches about, wherein the evaluation of the 1-dimensional correlation between the portion and the original pixel values of the original frame of video comprises evaluation of autocorrelation and cross-correlation statistics along the first dimension (considering the separable in (x) direction of the Wiener filter, i.e., 1-dimensional in the first horizontal direction, performing a correlation with the scalar source sample Ch.2.1 Pg.265 such that the filtering may be performed separately in first direction i.e., horizontal x-direction, Ch.2.1 Pg.266-top-left column) 

Re Claim 38. (Previously Presented) This claim represents the non-transitory machine readable medium claim 25, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis.

Re Claim 39. (Previously Presented) This claim represents the non-transitory machine readable medium claim 26, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis.  

Re Claim 40. (Previously Presented) This claim represents the non-transitory machine readable medium claim 33, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis.  

6.	Claim 23, 36  are rejected under 35 U.S.C. 103 as being obvious over Mukherjee and Mukherjee-NPL and Smith, in view of Sato (US 2016/0227253).
Re Claim 23. (Previously Presented) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21, the processor further to: 
Mukherjee teaches about determine, for a second portion of the reconstructed and upscaled video frame, third filter coefficients along the first dimension of a second separable and symmetric 2-dimensional restoration filter to be applied to the second portion (selecting the filter for another portion of the video signal, Col.8 Lin67 and Col.9 Lin1.1-9); and  

	Sato teaches about, skip, for the second portion, selection of fourth filter coefficients along the second dimension of the second separable and symmetric 2-dimensional restoration filter (Sato teaches about skipping the vertical transform in the scan direction, when the horizontal size of the video data is horizontally extended, per Fig.20B, thus being consequentially understood that the ALF, filter 43 in Fig.21 the coefficients in the vertical direction become zero per Par.[0334] as citing,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
).10  
	One of ordinary skill would have found obvious to consider the one-dimensional separate filtering found in Mukherjee, Mukherjee-NPL and Smith by which the Wiener symmetric filter may operate on separate one-dimensional horizontal with a number of w-tap found in (Mukherjee-NPL  Ch.2.1) “Separable Symmetric Wiener Filter”, by which to separately evaluate the filter’s coefficients according to the horizontally down-scaled image data taught by Sato teaching about selectively turning 
	
Re Claim 36. (Previously Presented) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 34, further comprising instructions that, in response to being executed on a computing device, cause the computing device to code video by: determining, for a second portion of the reconstructed and upscaled video frame, third filter coefficients along the first dimension of a second separable and symmetric 2-dimensional restoration filter to be applied to the second portion; and
	However, Mukherjee, Mukherjee-NPL and Smith do not expressly teach about skipping the vertical filtering,
	Sato teaches about, skipping, for the second portion, selection of fourth filter coefficients along the second dimension of the second separable and symmetric 2-dimensional restoration filter (Sato teaches about skipping the vertical transform in the scan direction, when the horizontal size of the video data is horizontally extended, per Fig.20B, thus being consequentially understood that the ALF, filter 43 in Fig.21 the coefficients in the vertical direction become zero per Par.[0334] as citing,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
).10  
Mukherjee, Mukherjee-NPL and Smith by which the Wiener symmetric filter may operate on separate one-dimensional horizontal with a number of w-tap found in (Mukherjee-NPL  Ch.2.1) “Separable Symmetric Wiener Filter”, by which to separately evaluate the filter’s coefficients according to the horizontally down-scaled image data taught by Sato teaching about selectively turning off/on the 2-D transform coefficients to be filtered, as 1-D coefficients. The method of exclusive horizontal down-sampling is well-known and adopted in scaling the horizontal dimensions of the image in order to obtain the advantage of screen rearrangement (Par.[0095]-[0098]), hence the outcome of the combination would have been predictable.
Conclusion
6.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487


/DRAMOS KALAPODAS/